Citation Nr: 1828374	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right thumb injury.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1962 to April 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The June 2009 rating decision implemented the Board's May 2009 decision granting service connection for the right thumb and assigned an initial noncompensable rating effective July 18, 2005. The February 2013 rating decision, in pertinent part, denied the Veteran's claim for a TDIU.

Regarding the right thumb injury, a November 2009 rating decision increased the disability rating for the right thumb to 10 percent effective September 23, 2009.  In April 2012, the RO assigned an earlier effective date of July 18, 2005 for the 10 percent rating. 

In August 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the transcript is of record.

This matter was before the Board in March 2016.  At that time, the Board granted service connection for lung, liver, and colon cancer.  The Board also remanded the issues of a higher rating for the right thumb and a TDIU for further development. 

This matter was again remanded by the Board in December 2017 for further development.  The requested development has been completed and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of a right thumb injury have been manifested by pain and limitation of motion, without symptomatology that more nearly approximates limitation of thumb motion resulting in a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, or unfavorable ankylosis.

2.  Pursuant to a December 2017 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director, Compensation and Pension Service denied an extraschedular rating for the service-connected residuals of a right thumb injury. 

3.  The right thumb disability does not present such an exceptional or unusual disability picture that the available schedular ratings are inadequate.

4.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of a right thumb injury have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5228 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds that the development requested in the December 2017 remand has been accomplished.  In this regard, in that remand, the RO was instructed to update the Veteran's treatment records and to arrange for him to undergo VA examinations and to obtain an opinion from the Director of Compensation concerning an extraschedular evaluation.  Additional medical records were added to the file and the Veteran underwent multiple VA examinations.  Therefore, the Board finds that there has been substantial compliance with the instructions of the December 2017 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Right Thumb

The Veteran's service-connected residuals of a right thumb injury is rated under 38 C.F.R. § 4.71a, DC 5228.  Under DC 5228, a noncompensable disability rating is warranted for limitation of motion of the major thumb with a gap of less than 1 inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is warranted under DC 5228 for limitation of motion of the major thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent rating under DC 5228 is warranted for limitation of motion of the major thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In determining disability ratings, DC 5228 makes no differentiation between the major and minor hands.

In addition, as there is x-ray evidence of degenerative arthritis in the Veteran's right thumb, the Board will also consider a rating under Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion. 

Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Compensable evaluations are also warranted with objective evidence of ankylosis of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224.

At the time of an October 2009 VA examination, the Veteran reported having decreased motion and pain in the right thumb.  He also reported weekly flare-ups that were moderate in nature.  He indicated it was difficult to do anything with the right hand during the flare-ups.  He noted having pain and stiffness in the thumb.  

Physical examination revealed there was no gap between the thumb and the fingers.  While pain was present, there was still no gap following repetitive use.  X-rays performed of the right hand at that time were essentially unremarkable. 

At his August 2015 hearing, the Veteran reported that he could not do anything with his right thumb.  He stated that he could not pop open a bottle and that his handwriting had become much worse.  He noted that he could not grip anything.  Grasping objects was also a problem.  The Veteran reported having thumb pain on an almost constant basis.  He stated that he had not received any treatment for his right thumb.  The Veteran indicated that he used to be a carpenter.  

Following the hearing, the Veteran was afforded an additional VA examination in February 2017.  The Veteran was diagnosed as having right thumb tendonitis.  He complained of an inability to grip effectively.  The Veteran reported an inability to open jars or cans that required a grip.  He used specialty silverware and a device to help open jars.  He had a mitt that could provide heat or ice therapy that he used several times a week.  His pain was constant and was aching in quality with a pain scale of 4 out of 10.  The pain increased with attempts to use the thumb.  He went through physical therapy but this increased his pain levels instead of helping.  Aggravating factors included cold weather.  The Veteran reported having dysfunction with his ADLs, including eating, combing his hair, toileting, and gripping.  

Physical examination revealed maximal extension, active and passive, to 0 degrees for the MCP joint and 25 degrees for the IP joint, with flexion to 0 for the MCP joint and to 45 for the IP joint.  The gap between the thumb and the fingers measured 3.5 cms.  Pain was noted on examination and caused functional loss.  Pain was exhibited on finger flexion and extension and with opposition with the thumb.   There was mild pain with palpation of the MP and IP joints.  The Veteran was able to perform repetitive motion without additional functional loss.  Hand grip strength was 3/5.  There was no ankylosis.  The Veteran used specialty forks, spoons, and knives for eating secondary to having difficulty with bending the thumb and gripping.  X-rays revealed an unremarkable right thumb.  The examiner indicated that the Veteran would be unable to perform work that would require full function/strength of the dominant right hand.  

In his November 2017 written argument, the Veteran's representative noted the Veteran's reports of an increase in pain and inability to perform daily activities, including inability to grip effectively, being unable to open jars or cans that required a grip, and that he used specialty silverware and devices to help open jars, and had a mitt that could provide heat or ice therapy that he used several times a week.  He further noted that the Veteran reported having functional loss or functional impairment, described as dysfunction, with daily activities that included eating, combing hair, toileting, and gripping.  He also indicated that the examiner opined that the condition did impact employment, declaring: "Unable to perform work that would require full function/strength of right dominant hand." 

In its December 2017 remand, the Board referred the matter to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation.

The Veteran was afforded an additional VA examination in March 2018, at which time he was diagnosed as having right thumb tendonitis.  He complained of an inability to grip effectively.  He could not use zippers or tie his shoes.  He used specialty devices to help open jars/bottles and to eat.  .He noted having flare-ups which caused pain.  

Physical examination revealed maximal extension, active and passive, to 0 degrees for the MCP joint and 25 degrees for the IP joint, with flexion to 30 for the MCP joint and to 45 for the IP joint.  The gap between the thumb and the fingers measured 3.5 cms.  Pain was noted on examination and caused functional loss.  Pain was exhibited on finger flexion and extension and with opposition with the thumb.   There was pain with palpation of the MP and IP joints.  The Veteran was able to perform repetitive motion without additional functional loss.  Hand grip strength was 3/5.  There was no ankylosis.  The Veteran used specialty forks, spoons, and knives for eating secondary to having difficulty with bending the thumb and gripping.  X-rays revealed degenerative changes of the right thumb carpometacarpal joint.  The examiner indicated that the Veteran would be unable to perform work that would require full function/strength of the dominant right hand.  

In a March 2018 report, the Director noted that the medical evidence was discussed in some detail in the referral letter and that information would not be repeated in this document.  The Director noted that the thumb disability had been evaluated at 10 percent disabling since July 2005.  It was observed that a VA examination was performed in December 2017.  No ankylosis was found and hand grip was measured at 3/5.  The Veteran's symptoms were mild.  The Director noted that the Veteran took no medication and received no treatment for the right thumb disability.  He did utilize ice packs as needed for pain.  He used special silverware and reported problems with certain routine tasks due to the right thumb disability.  She noted that a review of all available evidence revealed no inpatient treatment or emergency room visits for the right thumb disability.  She further observed that there was no objective evidence from prior employers showing significant interference with employment due to the right thumb disability.  The Director noted that extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  The Director stated that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  She noted that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected right thumb disability was not wholly contemplated by the criteria utilized to assign the 10 percent evaluation.

In this case, the record clearly indicates that a higher disability rating is not warranted under Diagnostic Code 5228.  In order to assign the next-higher 20 percent rating under this diagnostic code, the medical evidence must show a gap of more than 2 inches between the Veteran's right thumb pad and fingers when attempting to oppose his fingers.  As noted above, the gap between the Veteran's right thumb pad and opposing fingers was measured at 3.5 centimeters which is 1.38 inches.  Thus, he does not meet the criteria for a higher rating under Diagnostic Code 5228.

Similarly, a disability rating in excess of 10 percent is not warranted under any other applicable diagnostic code.  The Veteran does not have ankylosis of the thumb, as demonstrated in all the above examinations.  As such, a rating in excess of 10 percent for ankylosis, under Diagnostic Code 5224, is not warranted.

The Board finds that a compensable rating under Diagnostic Code 5003 is also not appropriate in this case.  While there is evidence of arthritis, the Board highlights that that the Veteran has been granted a compensable rating based on a limitation of motion of his right thumb.  Moreover, the thumb constitutes only one minor joint group.  See 38 C.F.R. § 4.45.  Diagnostic Code 5003 requires X-ray evidence of arthritis in two minor joint groups in order for a 10 percent rating to be assigned.  Therefore, even with demonstrated arthritis, a compensable disability rating cannot be assigned under Diagnostic Code 5003.

Extraschedular

The Veteran contends generally that the right thumb disability has been manifested by symptoms and impairment that are not contemplated by the 10 percent schedular rating assigned for the entire initial rating period.  Specifically, the Veteran's representative has noted the Veteran's reports of an increase in pain and inability to perform daily activities, including an inability to grip effectively, being unable to open jars or cans that required a grip, using specialty silverware and devices to help open jars, and using a mitt that could provide heat or ice therapy which he used several times a week.  He further noted that the Veteran reported having functional loss or functional impairment, described as dysfunction, with daily activities that included eating, combing hair, toileting, and gripping.  He also indicated that the examiner opined that the condition did impact employment, declaring: "Unable to perform work that would require full function/strength of right dominant hand." 

As noted above, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

As discussed above, the Board remanded this issue for the RO/AOJ to refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director) for extraschedular consideration under 38 C.F.R. § 3.321(b).  In March 2018, after reviewing the claims file, the Director determined that extraschedular rating was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  Because the Director has adjudicated the issue of entitlement to an extraschedular rating, the Board may now consider this question.  The threshold question is whether the schedular rating criteria adequately contemplate the Veteran's right thumb disability in that it reasonably describes the disability level and symptomatology and impairment.  The Board gives no deference to Director's adjudication and the Board is permitted to exercise jurisdiction over the question.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16 (b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) rating under 38 C.F.R. § 4.16(b) (2016), although having some similar criteria such as questions of the degree of occupational impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that particular disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96. 

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun, 22 Vet. App. at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts. 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011). 

In this case, for the entire rating period on appeal, the Veteran is in receipt of a 10 percent schedular disability rating under Diagnostic Code 5228, which provides that, for the minor and major extremities, limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent rating.  A maximum schedular rating of 20 percent rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) betwee
n the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.

In this case, the Board finds that the schedular criteria reasonably describe the level and symptomatology and functional impairment of the service-connected right thumb disability for the entire initial rating period on appeal, including limitation of motion and function due to pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228. 

After a thorough consideration of the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal the weight of the evidence is against an extraschedular rating for the service-connected right thumb disability because all the symptomatology and impairment caused by the thumb disability, including pain and limitation of motion due to pain, weakness, and fatigability, is contemplated by the schedular rating criteria.  Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right thumb disability is specifically contemplated by the schedular rating criteria. 

The schedular rating criteria, including Diagnostic Code 5228, specifically provide for ratings based on limitation of motion, including as due to pain and other orthopedic factors such as weakness and fatigability (see DeLuca and 38 C.F.R. §§ 4.40 , 4.45, 4.59), which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a  DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40  and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59 , which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

The schedular rating criteria also provides for rating by analogy based on similar functions, anatomical location, and symptomatology.  Rating by analogy to schedular rating criteria is also part of the 10 percent schedular rating as to the right thumb disability.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments). 

In this case, for the entire initial rating appeal period, considering the lay and medical evidence, the service-connected right thumb disability has been manifested by symptoms and functional impairment that more nearly approximate limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, including as due to pain and other orthopedic factors similar to weakness or fatigability.  The schedular criteria of limitation of motion limited by pain, as well as functional impairment such as limited ability to hold a fork to eat, combing his hair, toileting, and gripping reflects limitations analogous to weakness or fatigability, are limitations specifically contemplated by the schedular rating criteria.  The Veteran has reported functional limitation with respect to being unable to perform work that would require full function/strength of right hand dominant, this is specifically contemplated within the orthopedic factors that are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a , Diagnostic Code 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20.  Cf. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria). 

In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, which contemplate the effect on occupation, specifically limitation of motion due to painful motion.  In the absence of exceptional factors associated with right thumb injury residuals, the Board finds that the criteria for  assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2017). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317  (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for residuals of lung cancer, rated as 30 percent disabling; peripheral neuropathy with loss of proprioception of the right lower extremity associated with colon cancer, rated as 20 percent disabling; peripheral neuropathy with loss of proprioception of the left lower extremity associated with colon cancer, rated as 20 percent disabling; residuals of a right thumb injury, rated as 10 percent disabling; and scar of the left ear, liver cancer, colon cancer, and scar of the mid abdomen, all rated as noncompensable.  The combined disability evaluation is 70 percent.

Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a) as he has multiple disabilities arising from a common etiology.  

In accordance with the December 2017 remand, the Veteran was afforded several VA examinations to determine the impact that his service-connected disabilities would have on his employability.  At the time of the March 2018 VA respiratory examination, the Veteran indicated that due to his service-connected respiratory condition, the Veteran could not do more than minimal exertional activities.  The March 2018 VA peripheral nerve examiner indicated that the Veteran had been a carpenter and a truck driver.  He stated that the Veteran could not use hand tools.  He further indicated that the Veteran would have difficulty shifting gears on a truck and could not sit or stand for long periods.  He also could not climb ladders or stairs.  He also could not carry boxes or groceries and would have difficulty with typing or computer work.  He noted that the Veteran had an 11th grade education.  

Based upon the above findings, it is evident that the Veteran cannot work in the field in which he has training and experience, he has a lack of training and education in other fields of work, and his service-connected disabilities prevent him from obtaining and securing substantially gainful employment.  The Board finds that the weight of the evidence, including the examiners' findings, along with the Veteran's statements and work history, demonstrate that he has met the criteria set forth in § 4.16, and that a TDIU based upon service-connected disabilities is warranted.


ORDER

An initial evaluation in excess of 10 percent for residuals of a right thumb injury is denied.  

TDIU is granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


